DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 15, 2022. Claims 1-2, 10, 13-16, and 19 are amended; claims 3-7, 9, 12, 18, and 20 are canceled; claims 21-29 are new.
The applicant contends that the application of an oxide coating via the claimed method of PVD will generate a materially different outcome than a coating applied by spraying, as Sun endorses. PVD application, for example, will yield lower porosity (p. 17).
In response, the examiner observes a high degree of variance within the technique of spray coating. For instance, Sun acknowledges that conventional “[p]lasma spray coatings…result in high porosity…and surface cracks” [0017]. Yet Sun proceeds to elaborate a refined application technique which “can reduce inherent porosity and cracking in the coating” [0018]. This is achieved by “controlling coating phase and stress during spraying. The powder for the plasma spraying can be formulated to be amorphous phase…and have compressive stress during spraying” [0019]. Figure 6 proceeds to graphically render the differences in curvature, which correlate with a coating’s compressive stress, between Sun’s process and conventional methods of spray coating [0054]. Thus, Applicant’s presumption that all forms of plasma spraying will yield homogenous results that are inferior to PVD coating is incorrect. Because Applicant offers no material evidence that Sun’s enhanced form of plasma spray is necessarily substandard to all variants of PVD coating, the argument is unpersuasive.
Drawings
The replacement drawings were received on February 15, 2022, and they are acceptable.
Claim Objections
Claim 19 is objected to for matters drawn to formatting. The final eight paragraphs have all been indented underneath the recitation of the shielding electrode – a formatting choice which wrongly implies that this content is drawn narrowly to said shielding electrode. The examiner suggests that the degree of indentation of the final eight paragraphs be consistent with the preceding.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 2015/0329955, in view of Hwang, US 2017/0314124, Shin, US 2014/01960636, Carducci et al., US 2009/0250169, Kim et al., US 2009/0091335, and Shih et al., US 2014/0113453.
Claim 1: Sun discloses an apparatus for substrate processing, comprising (Fig. 1):
A chamber body (111);
A lower liner (107) disposed within the chamber body [0022];
An upper liner (101) disposed on top of the lower liner and within the chamber body;
A liner door (103) disposed through the upper liner and the chamber body;
Wherein each liner and the door comprise a yttrium zirconium oxide layer [0015];
A chamber lid comprising aluminum oxide and yttrium zirconium oxide [0017, 0021, 0026].
Sun applies the oxide layer via spray coating rather than PVD, as claimed, but the examiner notes that this is a product-by-process limitation, whereby the method of formation is not germane to the matter of patentability. 
The primary reference is silent regarding the matter of the gas nozzle, fasteners, and gaskets. Regarding the former, Hwang discloses an analogous apparatus comprising a gas nozzle (114) formed through the chamber lid, said nozzle being formed of a ceramic material [0046]. It would have been obvious to form Sun’s nozzle of a ceramic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Concerning the fastener, Caducci avails a fastener (124) to secure both a support pedestal and a lower chamber liner, thereby demonstrating the suitability of this mechanism for the purpose of stabilizing these features during processing. Further, Shin is cited simply to establish that it is known to cap a fastener to protect the latter from a corrosive processing environment [0006]. Regarding the material of said cap, Sun has already elaborated the precept of coating all articles exposed to a plasma atmosphere with yttrium zirconium oxide to obviate corrosion [0015-16]. Collectively, it would have been obvious to integrate each of these aspects within Sun’s apparatus to secure the processing chamber’s internal components while also protecting them from corrosive gases. 
Lastly, apropos of the gasket, Figure 3B of Kim depicts a processing chamber divided into upper and lower portions, whereby a gasket (301) mediates between the two for purposes of sealing and electrical continuity [0047]. Shih is cited, in turn, to demonstrate that stainless steel is an exemplary material to compose an RF gasket [0031]. It would have been obvious to incorporate a stainless-steel gasket to seal upper and lower chamber compartments, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Claim 8: Sun teaches a solid solution of yttrium oxide and zirconium oxide [0026].
Claims 10-11: Providing gaskets at connection points between various apparatus components to establish a seal is known in the art, as Kim establishes priorly. 
Claim 21: Sun teaches a porosity of below 3 percent [0017]. 
Claims 2, 13-14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hwang, Shin, Carducci, Kim, and Shih, and in further view of Peng et al., US 2021/0225616.
Claim 2: Sun is silent regarding the matter of a ceramic plasma screen ring. Peng, though, employs a plasma screen ring (131) formed of aluminum ceramic oxide (Fig. 1B; [0094]). It would have been obvious to integrate this structure atop Sun’s electrostatic chuck to control the movement of particles within the processing chamber.
Claim 13: Collectively, the rejections of claims 1 and 2, above, address these limitations. In addition, though, claim 13 specifies that the plasma screen ring is formed of yttrium zirconium oxide. As disclosed previously, Sun prescribes applying a yttrium zirconium oxide coating to any chamber article “exposed to plasma chemistry in a semiconductor processing chamber” [0015]. Given that Peng’s plasma screen satisfies this definition, one of ordinary skill would have been motivated to apply said oxide to obviate the prospect of corrosion.
Claim 14: Sun discloses a coating thickness of 2-15 mil, i.e., 50-381 microns, which satisfies the claimed ranges [0015].
Claim 29: Regarding the matter of tin and lead, Sun does not cite either material as a constituent of the ceramic powders, so their absence is simply presumed.
Claims 15-17 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hwang, Shin, Carducci, Kim, Peng, and Shih, and in further view of Sun et al, US 2014/0377504, hereafter Sun II.
Claims 15, 26: Sun teaches a coating thickness of 50 microns but not below. In supplementation, Sun II elaborates an embodiment in which the applied protective ceramic layer is 5 microns thick [0065]. It would have been obvious to optimize the thickness of the oxide layer in accordance with the substrate’s coefficients of thermal expansion. Although this layer is applied via ion-assisted deposition rather than PVD, the patentability of a product is not path-dependent.
Claim 16: Sun elaborates a series of permutations having a purity of 99.9 percent. One of those permutations may be yttrium zirconium oxide [0041].
Claims 17, 22-25, 27-28: Sun does not quantify the porosity of the protective coating, although the reference establishes the criticality of the metric. In supplementation, Sun II also contemplates the application, via spray or PVD, of a protective ceramic coating, whereby said coating may have a porosity of less than 0.1 percent [0036]. It would have been obvious to the skilled artisan to minimize the porosity of the coating to fortify the material’s plasma resistance.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hwang, Shin, Carducci, Kim, Peng, Shih, and Sun II, and in further view of Liu et al., US 2016/0358781.
Collectively, the rejection of claims 1-2 and 15-17 address these limitations. In addition, claim 19 recites the feature of a shielding electrode disposed between the chamber lid and an induction coil. Although Hwang disposes an induction coil above the chamber lid, the reference does not teach a shielding electrode. Supplementing the deficiency is Liu, who inserts a shielding electrode (118) in front of the induction coil (110) of a plasma chamber to regulate the capacitive coupling between said coil and the plasma.
Further, the regarding the claimed stipulation that the PVD-applied oxide layer have a lower porosity than the spray coated layer, Sun II describes the PVD application of a ceramic layer whose porosity may be less than 0.1 percent [0036], whereas Sun asserts that the spray coating of a ceramic layer may yield a porosity of 3 percent [0017]. Necessarily, the less porous layer will manifest greater density.
Lastly, regarding the matter of tin and lead, Sun does not cite either material as a constituent of the ceramic powders, so their absence is simply presumed.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Lee et al., US 2017/0260616. Lee discloses a plasma apparatus comprising a liner with a plasma resistant ceramic comprising a solid solution of yttrium and zirconium oxide [0019].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716